DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in JP (2019-176138) on 9/26/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“information processing device”  in claim 1. Support can be found on [0005].
“travel position setting unit” in claim 1. Support can be found on [0051].
“guidance information output unit” in claims 1, 16 and 17. Support can be found on [0054].
“presentation control unit” in claims 16 and 17. Support can be found on [0071].
“data acquisition unit” in claim 17. Support can be found on [0102].
“transmission control unit” in claim 17. Support can be found on [0076].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mutsumi et al. (JP2018180895; hereinafter “Mutsumi”) in view of Akaida et al. (JP2005044058; hereinafter “Akaida”).  

Regarding claim 1, Mutsumi teaches an information processing device (Mutsumi [Fig. 1] center 200) to be used in a data collection system configured to collect data to be acquired during traveling of a vehicle (Mutsumi [0001] a probe information collection system that collects probe information acquired when a vehicle travels), the information processing device comprising: 
5a travel position setting unit configured to set an ideal travel position for the vehicle on a basis of information of a request for collecting the data (Mutsumi [0018] the route calculation unit acquires the travel request route stored in the travel request route database, and compares the acquired travel request route with the narrowed down route, and selects a route in which all or part of the travel request route overlaps the center calculation route); 
a guidance information output unit configured to output guidance information used to guide the vehicle on a basis of information of the ideal 10travel position (Mutsumi [0019]the center communication device transfers the information on the center calculation route received form the route calculation unit to the route determination unit via the communication device); and 
a data acquisition unit configured to acquire collection data serving as the data to be collected during a period of time within which the vehicle travels in accordance with the ideal travel position (Mutsumi [0015] the center 200 has a center communication device transfers the probe information received from the in-vehicle communication device to the probe information management unit; [0045] the vehicle transmits the probe information at the time of route guidance of the vehicle to the center via the communication device).  
	Yet, Mutsumi does not teach a request of a requester. However, in the same field of endeavor, Akaida does teach a request of a requester (Akaida [0010] the traveling data may be obtained when a vehicle travels on the travel route requested by the terminal user, so it is possible to provide performance during traveling according to the customer’s request). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi’s information processing device used in a data collection system by processing information based on a request from a requester, as taught by Akadia, for the purpose of providing customers with actual travel data and improve the recognition of performance while the vehicle is traveling (Akaida [0007]). 

Claim 16 is rejected under the same rationale as claim 1. Mutsumi further teaches a presentation control unit configured to present the guidance 25information acquired by the guidance information acquisition unit (Mutsumi [0021] the route determination unit displays the proposal of the route guidance of the vehicle based on the center calculation route, the display of the suggestion screen to the display unit by the image processing unit). 

Claim 17 is rejected under the same rationale as claim 1. Mutsumi further teaches a management server (Mutsumi [0026] Fig. 2 illustrates various server and management unit to control and manage the remuneration and travel route information); and 
a storage configured to store collection data to be transmitted from the vehicle, the information processing device including 15a guidance information acquisition unit configured to acquire the information of the ideal travel position (Mutsumi [0015] the probe information management unit stores the probe information transferred from the center communication device in the probe information database), 
a presentation control unit configured to present guidance information used to guide the vehicle on a basis of the information of the ideal travel position (Mutsumi [0021] the proposal of the route guidance is displayed to the display unit by the image processing unit), and 
20a transmission control unit configured to transmit, to the management server, the collection data serving as the data to be collected during a period of time within which the vehicle travels in accordance with the ideal travel position (Mutsumi [0045] the vehicle transmits the probe information acquired at the time of route guidance of the vehicle to the center via the in-vehicle communication device).

Regarding claim 2, the combination of Mutsumi and Akadia teaches the15Regarding  information processing device according to claim 1, wherein the data collection system represents a system configured to pay a reward to a user of the vehicle, the user having provided the collection data (Mutsumi [0057] when the vehicle travels a section where probe information is required, the center compares a relatively high reward with respect to the vehicle as compared with when the vehicle traveled in another section issue), and 
the guidance information output unit causes the vehicle to present 20information as the guidance information (Mutsumi [0019] the center communication device transfers the information on the center calculation route to the route determination unit; [0006] when the vehicle that received the information on the traveling route from the sending unit travels on the traveling request route, reward information issuing to the vehicle a reward in a section constituting the traveling request route and a management unit).  
Yet, Mutsumi does not teach presenting 20information of the reward as the guidance information.
However, in the same field of endeavor, Akaida does teach presenting 20information of the reward as the guidance information (Akaida [0013] after receiving the travel data, the terminal owned by the owner of the sold vehicle to which the actual ravel data is sent is provided with compensation information output means for outputting information on the compensation for the reception of the actual travel data; [0056] the image data also displays compensation information for the case where the owner of the sold vehicle that has received the travel request travels on the specified travel route in the specified travel condition). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi’s information processing device used in a data collection system by presenting information of the reward as the guidance information, as taught by Akadia, for the purpose of providing customers with actual travel data and improve the recognition of performance while the vehicle is traveling (Akaida [0007]).

Regarding claim 6, the combination of Mutsumi and Akaida teaches the information processing device according to claim 1, wherein, in a case where a travel position of the vehicle deviates from the ideal travel position, the guidance information output unit causes the vehicle to present 20information indicative that the reward will be unable to be acquired (Mutsumi [0023] the reward information management unit compares the trajectory of the traveling route thus analyzed with the traveling requested path, and determines whether or not there is a traveling request route overlapping the locus of the traveling route. Then, when there is a corresponding travel request route, the remuneration information management unit confirms whether or not remuneration is set in the section constituting the travel request route).  

Claims 7, 8, 9, and 10 are rejected under the same rationale as claim 6. 


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mutsumi in view of Akaida, further in view of Cho et al. (KR20150020359; hereinafter “Cho”).   

Regarding claim 3, the combination of Mutsumi and Akaida teaches the information processing device according to claim 2, wherein the guidance information output unit causes the vehicle to display. Yet, the combination of Mutsumi and Akaida does not teach in a superimposed manner, the information of the reward on the ideal travel 25position within a field of vision of a driver of the vehicle.  
However, in the same field of endeavor, Cho does teach in a superimposed manner, the information of the reward on the ideal travel 25position within a field of vision of a driver of the vehicle (Cho [0059] the reward may be set for a specific point on the map data, such as POI for example; [0071] the point service provider may set an icon and a special effect to express an event score acquisition on a driving course. Accordingly, an icon and a special effect for obtaining a score may be output on the online race competition progress screen of the terminal device; [Fig. 4] shows a display that contains information with the score information).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi and Akaida’s information processing device that displays information of the reward within a field of vision of a driver of the vehicle, as taught by Cho, for the purpose of providing a point service combined with a real environment, and use the obtained score in a real environment (Cho [0007]).  

Regarding claim 4, the combination of Mutsumi, Akaida, and Cho teaches the information processing device according to claim 3, wherein… 5the guidance information output unit causes the vehicle to display, in a superimposed manner, the information of the reward on the travel position or the travel positions within the field of vision of the driver of the vehicle. 
Mutsumi further teaches wherein the ideal travel position represents a predetermined travel position within one lane or predetermined travel positions within a plurality of lanes (Mutsumi [0018] the route calculation unit acquires the travel request route, then the route calculation unit narrows down and selects a route in which all or part of the travel request route overlaps the center calculation route as candidates. It is inherent that a route includes a lane or lanes) 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mutsumi in view of Akaida, further in view of Cho, further in view of Tomoyuki et al. (JP2019011015; hereinafter “Tomoyuki”). 

Regarding claim 5, the combination of Mutsumi, Akaida, and Cho teaches the information processing device according to claim 3, wherein 10the guidance information output unit causes the vehicle to display, in a superimposed manner, the information 15within the field of vision of the driver of the vehicle.  
Mutsumi further teaches the ideal travel position represents a travel position of the vehicle (Mutsumi [0019] the center communication device transfers the information on the center calculation route to the route determination unit; [0006] when the vehicle that received the information on the traveling route form the sending unit travels on the traveling request route, reward information issuing to the vehicle a reward set in a section constituting the travel request route and a management unit).
Yet, the combination of Mutsumi, Akaida, and Cho does not teach a travel position spaced a predetermined inter-vehicle distance with respect to a preceding vehicle in front, and the reward on the travel position. 
However, in the same field of endeavor, Tomoyuki teaches a travel position spaced a predetermined inter-vehicle distance with respect to a preceding vehicle in front, and the reward on the travel position (Tomoyuki [0051] if the inter-vehicle distance between the vehicle and the preceding vehicle is equal to the safe distance, the diagnostic unit determines the evaluation score to be 0, and +1 if it is longer than the safe distance. If the inter-vehicle distance is shorter than the safe distance, then the score may be -1 or -2, depending on the degree of deviation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mutsumi, Akaida, and Cho’s information processing device by teaching a travel position spaced a predetermined inter-vehicle distance to a preceding vehicle in front and determining a reward on the travel position, as taught by Tomoyuki, for the purpose of diagnosing an ideal operation of the driver to ensure safe and smooth running of the vehicle (Tomoyuki [0010]).  

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mutsumi in view of Akaida, further in view of Tomoyuki.

Regarding claim 11, the combination of Mutsumi and Akaida teaches the information processing device according to claim 1. 
Yet, Mutsumi does not teach wherein the guidance information output unit causes the vehicle to present information indicative of a decrease in the reward as a degree of deviation in travel position of the vehicle with respect to the ideal travel position increases.
However, in the same field of endeavor, Akaida does teach wherein the guidance information output unit causes the vehicle to present information indicative of the reward (Akaida [0013] after receiving the actual travel data, the travel data is sent with compensation information, outputting information on the compensation for the reception of the actual travel data; [0056] the image data of “contents of travel request” displays compensation information for the case where the owner of the vehicle travels on the specified travel route in the specified condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi’s information processing device used in a data collection system by presenting information of the reward as the guidance information, as taught by Akadia, for the purpose of providing customers with actual travel data and improve the recognition of performance while the vehicle is traveling (Akaida [0007]).
Yet, the combination of Mutsumi and Akaida does not teach a decrease in the reward as a degree of deviation in travel position of the vehicle with respect to the ideal travel position increases.
	However, in the same field of endeavor, Tomoyuki teaches a decrease in the reward as a degree of deviation in travel position of the vehicle with respect to the ideal travel position increases (Tomoyuki [0051] if the inter-vehicle distance is shorter than the safe distance, the evaluation score of -1 or -2 is determined, depending on the degree of deviation between the inter-vehicle distance and the safe distance).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mutsumi and Akaida’s information processing device by decreasing the reward based on the degree of deviation in travel position with respect to the ideal travel position, as taught by Tomoyuki, for the purpose of diagnosing an ideal operation of the driver to ensure safe and smooth running of the vehicle (Tomoyuki [0010]).  

Claims 12, 13, 14, and 15 are rejected under the same rationale as claim 11.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tamari et al. (U.S Patent No. 8996234) teaches a system for determining driver performance based on vehicle geolocation with one or more onboard vehicle sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665